Title: To James Madison from an Unidentified Correspondent, 2 April 1813
From: 
To: Madison, James


Sir
Baltimore. 2 April. 1813
Feeling an interest in your wellfare I think proper to inform you that there are numerous incendiaries in and about Washington employed by the British who are watching there opportunity to make way with you by the dagger or poison.
I dowbt not that immediately on the receipt of this you will take effectual measures to prevent their insiduous purposes. Hoping that this may reach you in time I remain Sir Your most obt St
A Federalist.
